Case: 14-60268      Document: 00512968028         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                              March 13, 2015
                                    No. 14-60268
                                                                              Lyle W. Cayce
                                  Summary Calendar
                                                                                   Clerk


VICTOR MANUEL GIRON RAMIREZ, also known as Victor Manuel Giron,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 935 318


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Victor Manuel Giron Ramirez, a native and citizen of El Salvador,
petitions for review of the order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the order of the immigration judge (IJ) denying his
application for withholding of removal. Giron Ramirez maintains that the IJ
and BIA erred by denying his application for withholding of removal because
his testimony and the evidence of conditions in El Salvador showed that there


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60268     Document: 00512968028       Page: 2   Date Filed: 03/13/2015


                                   No. 14-60268

is a clear probability that, if he is removed to El Salvador, he will be persecuted
by gangs on account of his membership in the particular social group of
individuals forced to leave their countries after being harmed by gangs. He
argues that the boundaries of his putative social group are his refusal to join
the gangs at a young age, the beating he received for refusing to join the gang,
and his flight from his homeland to save his own life.
      In order to be entitled to withholding of removal, a petitioner must show
a clear probability of persecution, i.e., that it is more likely than not his life or
freedom will be threatened based on one of five enumerated grounds, including
membership in a particular social group. Roy v. Ashcroft, 389 F.3d 132, 138
(5th Cir. 2004); 8 C.F.R. § 208.16(b).          To show persecution based on
membership in a particular social group, the alien must show he is a member
“of a group of persons that share a common immutable characteristic that they
either cannot change or should not be required to change because it is
fundamental to their individual identities or consciences.” Orellana-Monson
v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and
citation omitted). In considering whether a particular social group exists, the
BIA considers “(1) whether the group’s shared characteristic gives the
members the requisite social visibility to make them readily identifiable in
society and (2) whether the group can be defined with sufficient particularity
to delimit its membership.” Id. at 519 (internal quotation marks and citation
omitted). This court reviews for substantial evidence the decision to deny
withholding of removal, and it will not reverse unless the record compels it.
See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
      Giron Ramirez’s proposed social group of young Salvadoran men that
have fled in the face of forced gang recruitment and violence lacks the
particularity and social visibility to constitute a particular social group under



                                         2
    Case: 14-60268    Document: 00512968028    Page: 3   Date Filed: 03/13/2015


                                No. 14-60268

immigration law. See Orellana-Monson, 685 F.3d at 521-22. Thus, he has not
shown a likelihood of persecution based upon his membership in a particular
social group. See id. at 522. Accordingly, as nothing in the administrative
record compels a contrary conclusion to that of the BIA, see Zhang, 432 F.3d at
344, Giron Ramirez’s petition for review is DENIED.




                                      3